 
 
EXHIBIT 10.1

August 11, 2017
Mr. Ray Hemmig
______________.
Allen, TX 75xxx
 
 
Dear Mr. Hemmig,
 
This appointment letter (the "Letter Agreement") shall record all the agreements
and understandings between MobileSmith, Inc., a Delaware Corporation (the
"Company") and Mr. Ray Hemmig (the “Board Member” or “You”), in connection with
your appointment as an Advisor and Board Member of the Company in a
non-executive capacity and for the other purposes listed hereunder.
 
Subject to Company's shareholders’ approval and your execution below, the terms
of your engagement with the Company will be as follows:
 
1.
Advisory Services. You will serve as a member of the Company's board of
directors and advise the Company's management at reasonable times, on matters
related to Company’s actual and planned business, as requested by the Company,
including without limitation: (i) corporate strategy, marketing and business
development aspects, and product positioning; (ii) advise the Company's CEO (as
defined below) on the strategy and business development of the Company; (iii)
use your contacts to connect the Company with high level customers, strategic
partners and/or Potential Acquirers (as defined below); and (iv) assist the
Company's CEO in closing transactions with Potential Acquirers and other
business partners and/or large customers (the tasks listed above are
collectively referred to as the “Board Services”).
2.
Scope. You will be expected to devote such reasonable time as may be necessary
in order to render the board member services to the Company in a good manner.
Company's expectation is that you will attend each meeting (either in person or
via telephone) of the board of directors/advisors, provided however that you
will not be required to arrive in person to more than one board meeting or
meetings outside of the USA per annum. As part of your Board Services you will
allocate at least one call per month with management of the company. Once a
quarter you will be required to attend the Board of Directors meeting either on
the phone or in person. 
3.
Fiduciary Duty. You will be subject to all duties, rights and responsibilities
under the Company’s articles of incorporation as shall be in force from time to
time and under any applicable law.
4.
Options. In consideration for the Board Services and subject to the approval of
the board of directors of the Company, the Company will grant You Options to
purchase 338,146 Shares of the Company (the “Options”) which constitute as of
the date hereof 0.67% of the total shares of the Company on a fully diluted
basis (subject to adjustment to reflect any share dividend, share split or other
similar event). The exercise price of the Options shall be USD $1.5 (or market
price as of the day of signing this Agreement). The Options shall vest on a
quarterly basis over a period of 3 years (0.0559% every three months) beginning
on July 1, 2017 (the "Date of Grant"). The term of the options will be 7 years
beginning July 1, 2017.
5.
Acceleration. In the event that following the Date of Grant there shall occur a:
(i) consolidation or merger of the Company (where the Company is not the
surviving entity or in which the shareholders of the Company immediately prior
to the transaction possess less than 50% of the voting power of the surviving
entity); or (ii) sale of all or substantially all of Company's assets or shares,
or (iii) consummation of an initial public offering of Company’s securities
(each, a “Triggering Event”), then vesting of the Options shall be accelerated,
so that upon consummation of such Triggering Event, all Options under Section 4
above shall immediately and automatically vest; provided, however, that this
Letter Agreement has not expired or terminated prior thereto. Board member shall
have no more than 30 calendar days from the announcement of the Triggering Event
to exercise his Options or he shall forfeit any right and/or Options.
6.
Additional Compensation.
6.1.
Monthly retainer of USD 2,500 paid with bank check or wire transfer.
7.
Each party shall bear its own costs and expenses associated with its
responsibilities hereunder. Notwithstanding the above, the Company shall bear
any reasonable expenses actually incurred by You in connection with the
performance of the Board Services and/or Advisory Services, provided that such
expenses are approved in advance by Company’s CEO in writing and against validly
issued receipts. Each party shall bear its own tax expenses, and without
derogating from the above, the Company shall be entitled, subject to any
applicable law, to withhold any taxes from any amount transferred under this
Letter Agreement. The Advisor will be solely responsible for any tax liability
resulting from any payment or grant of shares/options under this Letter
Agreement. You are hereby confirming that you had sufficient opportunity to
obtain the advice of a tax counsel prior to executing of this Letter Agreement
and fully understood the content of this Section 7.
8.
Your entitlement to the compensation specified in Sections 4-6 shall be the sole
remuneration, compensation, commission and/or fee in connection with your
engagement with the Company.
9.
You hereby agree and undertake to comply with and observe the terms of the non
disclosure undertaking attached hereto as Exhibit A.
10.
Board Member shall not incur or purport to incur any liability or commitment on
behalf of the Company or make or give any promises, representations, warranties
or guarantees with respect to the Company or the Company's products, except as
such are expressly directed by Company in writing.
11.
The Board Member acknowledges that the Company has the exclusive right, interest
and title in and to the Company's products and other proprietary information,
and shall not, by virtue of this Letter Agreement or otherwise, acquire any
proprietary rights whatsoever in or to the products and/or any of the Company's
intellectual property rights nor make any representation to having any interest
in or to the Company's products and/or any of the Company's intellectual
property rights.
12.
The Board Member's rights and obligations hereunder are personal and may not be
assigned or delegated to any consultants, representatives, agents or any other
person. The relationship between you and the Company is not of an
employer-employee nature, and you are, and shall be, an independent Board
Member.
13.
No amendment to this Letter Agreement shall be effective unless it is in writing
and signed by the CEO or Chairman of the Company.
14.
If you agree to the terms and provisions set forth above, please sign at the
designated space below and return one copy of this Letter Agreement to the
undersigned.
 
                       

Very truly yours,

/s/ Randy Tomlin
MobileSmith, Inc.
Chairman of the Board
 
Acknowledged and agreed:
 
/s/ Ray Hemmig

Mr. Ray Hemmig
 
 
3

 
 
EXHIBIT A - MUTUTAL NON-DISCLOSURE AGREEMENT
 
 
THIS MUTUTAL NON-DISCLOSURE AGREEMENT (“Agreement”) is made and entered into as
of July 1, 2017 between MOBILESMITH, INC., having its principal place of
business at 5400 Trinity Rd, suite 280, Raleigh, NC 27607 (“MobileSmith”), and
RAY HEMMIG having his principal place of business at 2405 Bluffs Ln, Allen, TX
75002(“Board Member”). MobileSmith and the Board Member are sometimes referred
to individually as a “party” or collectively as the “parties.”
 
WHEREAS, Each party (the “Disclosing Party”) is in possession of
proprietary/confidential information and other information which it desires to
disclose to the other party (the “Receiving Party”); and
 
WHEREAS, the information provided by Disclosing Party to the Receiving Party is
not public knowledge but is confidential and will be disclosed only under the
terms, and pursuant to the intents and purposes, of this Agreement.
 
NOW, THEREFORE, the parties agree as follows:
 
1. Receiving Party. The Receiving Party is an individual, however any of his
attorneys or accountants receiving Confidential Information, as defined below,
shall be referred to herein as the (“Receiving Party”).
 
2. Disclosing Party. The Disclosing Party and/or any of its representatives,
directors, associates, employees, attorneys or accountants disclosing
Confidential Information, as defined below, shall be referred to herein as the
(“Disclosing Party”).
 
3. Representatives. The parties’ authorized representatives (“Authorized
Representatives”) are:
MOBILESMITH:                                                       
Bob Dieterle
Board Member:                                              

           Ray Hemmig
 
Unless the Receiving Party’s Authorized Representative states otherwise in
writing, Confidential Information is only to be received by the Receiving
Party’s Authorized Representative (provided, however, that the Receiving Party’s
Authorized Representative may disclose such information to the Receiving Party’s
advisors, agents, or representatives in accordance with Section 6(a) below) and
unless the Disclosing Party’s Authorized Representative states otherwise in
writing, Confidential Information is only to be disclosed by the Disclosing
Party’s Authorized Representative.
 
4. Purpose. The purpose of this Agreement is for the parties to enter into a
relationship as described in 3. above, the Disclosing Party may disclose to the
Receiving Party certain confidential technical and business information, which
the Disclosing Party desires the Receiving Party to treat as proprietary and
confidential. The parties hereby agree to treat Confidential Information as
described herein.
 
5. Description of Confidential Information.
 
a. For purposes of this Agreement (“Confidential Information”) means any and all
business, technical, financial know-how, trade secrets, concepts, drawings,
data, forecast, intellectual property and other information that is disclosed by
the Disclosing Party to the Receiving Party, either directly or indirectly, in
writing, orally or by inspection of tangible objects (including without
limitation documents or electronic devices). Without the prior written consent
of the Disclosing Party or except as otherwise permitted by this Agreement, the
Receiving Party agrees not to disclose any Confidential Information or the fact
that Confidential Information has been made available to them or that
discussions are taking place concerning the Transaction or any of the terms,
conditions or other facts with respect thereto to any other person. Except where
the confidential nature of the Confidential Information is reasonably apparent,
prior to disclosure, the Disclosing Party shall mark written documents as
confidential, and indicate the confidential nature of oral or visual
disclosures.
 
b. Notwithstanding Section 5(a) above, Confidential Information shall not
include any information which: was publicly known and made generally available
in the public domain prior to the time of disclosure by the Disclosing Party;
becomes publicly known and made generally available after disclosure by the
Disclosing Party to the Receiving Party, through no action or inaction of the
Receiving Party and without breaching a duty of confidentiality to the
Disclosing Party; is already in the possession of the Receiving Party at the
time of disclosure by the Disclosing Party as supported by the Receiving Party’s
files and records at the time of disclosure;and the Receiving Party is not
otherwise under an obligation of confidentiality with respect to such
information;is obtained by the Receiving Party from a third party without a
breach of that third party's obligations of confidentiality to the Disclosing
Party or any other party; is independently developed by the Receiving Party
without use of or reference to the Disclosing Party's Confidential Information;
or is required by law, regulation, supervisory authority, stock exchange request
or other applicable judicial or governmental order to be disclosed by the
Receiving Party, provided that, to the extent permitted by applicable laws, the
Receiving Party gives the Disclosing Party prompt written notice of such
requirement prior to such disclosure and, if so requested in writing, reasonable
assistance in obtaining an order protecting the information from public
disclosure. Without the prior written consent of the Receiving Party, the
Disclosing Party agrees not to disclose to any third party the fact that the
Receiving Party or any of its major shareholders or affiliates is discussing or
negotiating for or otherwise participating in or associated with the Transaction
as a co-investor or in any other capacity.
 
6. Use of Confidential Information.
 
a. Upon receiving Confidential Information under this Agreement, the Receiving
Party has a duty to protect such Confidential Information. The Receiving Party
shall not disclose Confidential Information to any third party individual,
corporation, or other entity without the prior written consent of the Disclosing
Party. The Receiving Party shall not use any Confidential Information for any
purpose except to evaluate and engage in discussions concerning the Company and
shall limit its disclosure to directors, employees, advisors, agents, or
representatives having a need to know such information and who have a duty to
maintain its confidentiality; provided, however, that in no circumstances shall
Confidential Information be communicated to the Receiving Party’s securities
trading personnel or agents.
 
b. Nothing in the Agreement shall prohibit or limit either party’s use of
information (including but not limited to, ideas, concepts, know-how,
techniques, and methodologies) (i) previously known to it without obligation of
confidence, (ii) independently developed by it, (iii) acquired by it from a
third party which is not, to its knowledge, under an obligation of confidence
with respect to such information, or (iv) which is or becomes publicly available
through no breach of this Agreement, and which does not otherwise constitute
Confidential Information.

 
7. Maintenance of Confidentiality. The Receiving Party shall take reasonable
measures to protect the secrecy of and avoid any unauthorized use or disclosure
of the Confidential Information. Without limiting the foregoing, the Receiving
Party shall use at least that degree of care that it takes to protect its own
confidential information of a similar nature, but in no event less than
reasonable care. The Receiving Party will promptly notify the Disclosing Party
in writing of any unauthorized use or disclosure of the Confidential Information
of which it is aware.
 
8. Obligation. While the parties continue their relationship, nothing herein
shall obligate either party to proceed to enter into a business relationship
with the other party, and each party reserves the right, in its sole discretion,
to terminate the discussions contemplated by this Agreement. Any agreement for
any such relationship shall be at the discretion of the parties and shall be
evidenced by separate written agreements executed by the parties.
 
9. Return of Materials. At any time at the request of the Disclosing Party, the
Receiving Party shall immediately return or cause to be returned to the
Disclosing Party the Confidential Information delivered to the Receiving Party
and shall not retain any copies or other reproductions, reports, extracts, notes
or memoranda thereof (whether written, electronic, magnetic or otherwise). The
Receiving Party shall at any time at the request of the Disclosing Party destroy
or have destroyed all reproductions, memoranda, notes, reports, extracts and
documents and all documents prepared by or in the possession of the Receiving
Party or its Representatives in connection with the Receiving Party's review of
the Confidential Information, except as required by law. Furthermore, at the
request of the Disclosing Party, the Receiving Party shall provide a certificate
to the Disclosing Party that the terms and conditions of this paragraph have
been complied with. The obligation to return or destroy Confidential Information
which is in electronic form ("Electronic Data") shall not apply to such data
which has been backed up to a central storage system provided that the Receiving
Party and any person to whom Electronic Data is disclosed under the terms of
this agreement agrees with the Disclosing Party not to access such data or
permit any other person to access it.
 
10. Term. The obligations of the Receiving Party hereunder shall survive until
the earliest of (i) such time as all Confidential Information provided by the
Disclosing Party hereunder becomes publicly known and made generally available
through no action or inaction of Receiving Party, (ii) the three years
anniversary after the date that the Disclosing Party provided the Confidential
Information to the Receiving Party or (iii) one year from the termination of
discussions among the parties. For the avoidance of doubt, notwithstanding the
provisions in this Section 10, the obligations of the Receiving Party under the
first sentence of Section 8 above shall be terminated immediately upon the
termination of discussions among the parties.
 
11. Governing Law;Jurisdiction. This Agreement shall be governed by the laws of
the State of New York, without reference to conflict of laws principles thereof.
Each of the parties agrees that any legal action or proceeding with respect to
this Agreement shall be brought exclusively in the courts of the State of
Delaware or of the United States in the State of Delaware and waives any
objection to venue in any such court or to any claim that any such court is an
inconvenient forum.
 
12. Remedies. The parties agree that in the event of any violation or threatened
violation of this Agreement, the injured party shall be authorized and entitled
to obtain preliminary and permanent injunctive relief as well as monetary
damages available under applicable laws arising from such violation, which
rights and remedies shall be cumulative and in addition to any other rights or
remedies at law or in equity to which the injured party may be entitled.
 
THE DISCLOSING PARTY DOES NOT MAKE ANY REPRESENTATION OR WARRANTY WITH RESPECT
TO ANY CONFIDENTIAL INFORMATION PROVIDED UNDER THIS AGREEMENT, BUT SHALL FURNISH
SUCH CONFIDENTIAL INFORMATION IN GOOD FAITH. WITHOUT RESTRICTING THE GENERALITY
OF THE FOREGOING, THE DISCLOSING PARTY DOES NOT MAKE ANY REPRESENTATIONS OR
WARRANTIES, WHETHER WRITTEN OR ORAL, STATUTORY, EXPRESS OR IMPLIED WITH RESPECT
TO THE CONFIDENTIAL INFORMATION WHICH MAY BE PROVIDED HEREUNDER, INCLUDING
WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR A
PARTICULAR PURPOSE. THE DISCLOSING PARTY SHALL NOT BE LIABLE FOR ANY SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY NATURE WHATSOEVER RESULTING FROM
RECEIPT OR USE OF THE CONFIDENTIAL INFORMATION BY THE RECEIVING PARTY.
 
This Agreement shall bind and inure to the benefit of the parties hereto and
their successors and assigns. This Agreement is not assignable and states the
entire agreement between the parties as to its subject matter and merges and
supersedes all previous communications with respect to their obligations of
confidentiality and no addition to or modification of this Agreement will be
binding on either party, unless reduced to writing and signed by each party. Any
failure to enforce any provision of this Agreement shall not constitute a waiver
thereof or of any other provision.
 
13. Miscellaneous. Both parties acknowledge that this Agreement is valid and
legally binding, that it has been executed by an authorized representative and
each party, and confirms and ratifies the terms and conditions herein.
 
In the event that any provision of this Agreement is determined to be invalid,
illegal or unenforceable by a court, the remainder of the Agreement shall remain
in full force and effect.
Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.
 
This Agreement may be executed in counterparts and by facsimile, each of which
shall be deemed to be an original, and all of which together shall constitute
one and the same Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this instrument as of the
date and year first above written.
 
MOBILESMITH,
INC.                                                                                     
RAY HEMMIG

 
By: /s/ Bob Dieterle
                                                                                               
By: /s/ Ray Hemmig

Name: Bob Dieterle  
                                                                                             
Name: Mr. Ray Hemmig

Title: Chief Executive Officer
                                                                    
 
 
 


 
5

 


